Citation Nr: 1111637	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-50 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the Veteran's September 2009 notice of disagreement included the issue of entitlement to service connection for a low back disorder.  A statement of the case was issued in December 2009.  However, the Veteran appealed the sleep apnea issue only in his December 2009 VA Form 9.  Further, in March 2010, the Veteran submitted a letter withdrawing his appeal of the low back issue, even though the issue had not been substantively appealed.  In any case, the issue of entitlement to service connection for a low back disorder is not currently before the Board.  

The Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge in November 2010.  A transcript is of record and has been reviewed.  During the Board hearing, the Veteran requested that the record be held open for an additional 60 days for the submission of new evidence.  The Veteran waived RO jurisdiction of the evidence, which consisted of a December 2010 statement by Dr. O.F.  Accordingly, the evidence will be considered by the Board in its appellate review.  

The issue of entitlement to an increased rating for service-connected hypertension has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




FINDING OF FACT

The competent evidence of record does not show that sleep apnea was incurred in service or was caused or aggravated by a service-connected disorder.  


CONCLUSION OF LAW

Sleep apnea was not caused or aggravated by active military service and was not proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that these notice requirements apply to all five elements of a service connection claim, which include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a claimant of what is needed to substantiate a claim includes notification as to what information and evidence VA will seek to provide and what evidence the claimant is expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In correspondence dated in July 2009, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection on a direct and secondary basis and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letters also addressed the elements of degree of disability and effective date.  

The scope of VA's duty to assist will depend on the facts and circumstances of an individual case, but typically, the duty to assist requires VA to obtain relevant records from federal agencies, to make reasonable efforts to obtain relevant records not in the custody of federal agencies, and in certain circumstances, to provide a medical examination or obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has also satisfied VA's duty to assist.  The RO has obtained the Veteran's service treatment records, VA Medical Center (VAMC) treatment records, and private medical records.  The Board notes that the RO made numerous efforts to obtain treatment records from Dr. O.F.  The record contains VAMC treatment notes by the physician, and the Veteran obtained and submitted opinions by him dated in March and December 2010.  The Veteran received a VA examinations in May 2009, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion provided was predicated on a full reading of the medical records in the Veteran's claims file.  The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Accordingly, the Board will proceed with appellate review.    



Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is proximately due to or the result of an already service-connected disability.  38 C.F.R. § 3.310.  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen V. Brown, 7 Vet. App. 439 (1995) (en banc).

When an approximate balance of positive and negative evidence regarding the merits of a claim exists, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims entitlement to service connection for sleep apnea on a secondary basis.  In his September 2009 notice of disagreement, the Veteran claimed entitlement to service connection for sleep apnea secondary to hypertension.  

However, in his December 2009 VA Form 9, the Veteran asserted a different theory of entitlement.  He stated that he was appealing "sleep apnea secondary to hypertension or hypertension secondary to sleep apnea."  During the Board hearing, the Veteran testified that he was discharged in August 1977 and filed a claim for hypertension at that time.  The record shows that service connection for hypertension was granted in a February 1978 rating decision.  He stated that he was diagnosed with sleep apnea in March 2009 and that his physician, Dr. O.F., stated that his hypertension was a byproduct of sleep apnea.  The Veteran thinks that he had sleep apnea in service.  He believes that sleep apnea should have been diagnosed and service-connected in 1977 and that sleep apnea caused his service-connected hypertension.  

Service treatment records are silent for sleep-related complaints, and the first evidence of a diagnosis of sleep apnea is contained in the May 2009 VA examination report.  

The VA examiner stated that the Veteran was diagnosed with moderate obstructive sleep apnea in April 2009.  He opined that sleep apnea is not caused by or a result of hypertension.  His rationale was that there is no correlation between obstructive sleep apnea and hypertension.  Obstructive sleep apnea is caused by mechanical blockage of the airway, usually by the soft palate.  Hypertension does not have any effect on this process, and it is not a risk factor for it.  Since the examiner reviewed the claims file and provided a clear rationale behind his opinion, the Board finds it probative.    

In a VAMC treatment note dated in September 2009, Dr. O.F. stated that the Veteran had significant obstructive sleep apnea and also had hypertension.  He stated that hypertension is often a byproduct of sleep apnea.  

In a March 2010 letter, Dr. O.F. stated that the Veteran's severe obstructive sleep apnea and meniere's disease is essentially causing his hypertension.  In a follow-up letter dated in December 2010, the physician provided general medical information regarding sleep apnea.  He stated that a growing body of evidence suggests that obstructive sleep apnea is a major contributing factor in the development of essential hypertension.  He did not speak specifically of the Veteran's case.  

In order for the Board to grant service connection for sleep apnea, the preponderance of the evidence must show that the disease was either incurred in service or was caused or aggravated by a service-connected disorder.  None of the medical evidence of record meets these standards.  The Veteran and Dr. O.F. have asserted that the Veteran's sleep apnea caused his hypertension.  Even of this is true, it does not provide a basis to grant service connection.  Their statements are not pertinent to the issue of the etiology of sleep apnea.  

The Board notes that, without medical training, laypersons, such as the Veteran, are not competent to comment on medical matters such as the etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1).  There are circumstances where lay evidence may be competent and sufficient to establish a diagnosis or medical etiology of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, even if the Veteran's lay statements were pertinent to the issue of the origins of his sleep apnea, the Veteran is not competent to provide medical evidence.  His statements do not serve to establish that sleep apnea was incurred in service.  

The evidence of record does not show a relationship between the Veteran's sleep apnea and either his active duty service or his hypertension.  The Board is unable to grant service connection.  The Board has considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, to the extent outlined above, the doctrine is not for application.  See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


